IN THE SUPREME COURT OF THE STATE OF NEVADA


                NICKI BOYD,                                           No. 70459
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                NICKI BOYD,                                           No. 70508
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                       FILED
                                  Respondent.
                                                                           JUL 1 5 2016


                                     ORDER DISMISSING APPEALS

                            These appeals were initiated by the filing of pro se notices of
                appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                Judge.
                            Appellant's notices of appeal fail to designate any appealable
                decisions of the district court. Accordingly, we
                            ORDER these appeals DISMISSED.




                Douglas




SUPREME COURT
          OF
      NEVADA


(0.0 19,17A


                                                                                              =21
                cc: Hon. Douglas Smith, District Judge
                     Nicki Boyd
                     Roy L. Nelson, III
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

                                                 2